Citation Nr: 0025785	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-32 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for facial scars, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1997, and a statement 
of the case was issued later that month.  A substantive 
appeal was received in November 1997.  The veteran testified 
at personal hearings at the RO in January 1998 and April 
1999.

A January 1998 Hearing Officer's Decision increased the 
rating for the veteran's facial scars to 10 percent, 
effective August 14, 1997.  However, since there has been no 
clearly expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for facial scars 
issue remains in appellate status.


FINDING OF FACT

The veteran's service-connected facial scars are well-healed, 
nontender, and no more than moderately disfiguring.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 10 percent for the veteran's service-connected facial 
scars disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected facial scars 
disability is more disabling than currently evaluated.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
After reviewing the evidence of record, which includes recent 
VA examinations and RO hearing testimony, the Board finds 
that the RO has taken appropriate steps to develop the 
evidence and that no further action is required to meet the 
duty to assist the veteran in this regard.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Based on service medical records and a February 1972 VA 
examination, in March 1972 the veteran was granted service 
connection for scars of the face and forehead.  The veteran's 
scars are currently rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Diagnostic Code 
7800 provides that a 10 percent evaluation is warranted where 
the head, face, or neck disfiguring scars are moderate.  A 30 
percent evaluation is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips and auricles.

At an October 1997 VA scars examination, the veteran stated 
that due to his facial scars, "I have disfigurement and I 
didn't make it to Hollywood and it definitely changed my 
appearance from when I was 18.  Some people even say that I'm 
ugly."  He also complained that there was an extra crease in 
the upper eyelid, making it different than the left eyelid.  
He reported that his scars would become stiff and tender when 
it rained or snowed.  Examination revealed a 3 centimeter by 
2 millimeter well healed scar with 0.5 millimeter indentation 
3 centimeters above the right eyebrow.  A second scar at the 
right eyebrow was 5 centimeters by 2 millimeters.  Third and 
fourth scars, one in each bushy eyebrow, were each 3 
centimeters x 3 millimeters.  The right eyelid had no scars 
visible and was described as normal.  At the junction of the 
inner canthus, right eye, and bridge of the nose, there was a 
1.5 centimeter by 1 millimeter scar with whitish pigment.  
The examiner stated that the scar was barely visible and the 
skin had to be pulled taut to see it.  All scars were well 
healed, with no keloids, herniation, or swelling.  The 
diagnosis was "scars as above."  The examiner stated that 
on a scale of 1/10, with 1 being the least amount of cosmetic 
problem, the veteran "scored" a 2/10.

At a September 1998 VA scars examination, the veteran 
indicated that he had occasional scaling and dry skin.  The 
dry skin primarily occurred during the winter months.  He 
stated that his scars had prevented him from being a model.  
He also indicated that he had to raise his right eyelid to 
see long distances.  Physical examination revealed multiple 
well-healed, nontender scars on his forehead and eyelids 
which were described as barely visible.  On the bridge of his 
nose there was a 1.5 centimeter by 1 millimeter transverse 
scar which was noted to be barely visible.  A second scar 
proximally above the right eyebrow had a 2 centimeter by 2 
millimeter well-healed scar.  No scars were visible on the 
right eyelid.  At the junction of the inner canthus of the 
right eye there was a 4.5 by 0.5 centimeter scar; however, it 
was barely visible.  On his forehead, there was a 1 
centimeter by 2 millimeter vertical scar in the right 
forehead and a 2.5 centimeter by 1 millimeter scar above the 
right eyebrow; both scars were well-healed.  The examiner 
noted that overall, all scars were well-healed with no keloid 
formation, swelling, herniation, or tenderness.  Vision in 
the right eye was 20/16, without corrected vision.  The 
diagnosis was well-healed scars.  The examiner commented that 
the veteran's scars were not the least bit significantly 
disfiguring and did not impair his vision and were not a 
problem.

Despite the veteran's hearing testimony and statements 
(including that of his wife) to the contrary, there is no 
objective evidence that the veteran's scars are severely 
disfiguring so as to warrant a 30 percent evaluation under 
Diagnostic Code 7800.  While the veteran has contended that a 
higher rating is warranted based on the psychological effects 
that the scars have had on his life, examiners have described 
the veteran's scars as well-healed, barely visible, and only, 
at most, moderately disfiguring.  While recognizing that the 
extent of disfigurement is to some degree subjective, the 
Board believes that significant weight should be afforded the 
opinions of trained medical personnel who presumably offer 
such opinions based on numerous first hand observations of 
patients with varying degrees of scars and resulting 
disfigurement.  The Board concludes that the evidence is 
against a finding that the resulting disfigurement in this 
case is marked or unsightly so as to warrant a rating in 
excess of the current 10 percent.  

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for the veteran's 
facial scars disability, the benefit-of-the-doubt doctrine 
does not apply, and an evaluation in excess of the currently 
assigned disability rating must be denied.  38 U.S.C.A. § 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's facial scars have resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 

